Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 1 of 26 PageID #: 3304




                                   No. 6:21-cv-00191

                               State of Texas et al.,
                                     Plaintiffs,
                                         v.
                           Chiquita Brooks-LaSure et al.,
                                    Defendants.


                             OPINION AND ORDER

                In January 2021, a federal agency approved Texas’s request to
           extend and amend the State’s long-running, managed-care system
           for the delivery of most Medicaid services. Texas and numerous
           medical-service providers relied on that approval, investing heav-
           ily in and counting on implementation of the extension and amend-
           ments. A few months later, in April 2021, the agency announced
           that it had revisited the matter and had wrongly excused a proce-
           dural step allegedly needed to issue the approval, so the agency
           was rescinding and withdrawing that approval.
               Turmoil in the State’s Medicaid program resulted, as did this
           lawsuit. Texas now moves for a preliminary injunction on its chal-
           lenge under the Administrative Procedure Act to the agency’s re-
           scission. Defendants oppose an injunction and move to dismiss,
           arguing that the court lacks jurisdiction and that injunctive relief
           is supported by neither the merits nor equity. After briefing and
           oral argument, the court denies the motion to dismiss and grants
           the motion for a preliminary injunction.
                                      Background
               The federal Medicaid program aims, through a series of state
           partnerships, to provide healthcare to individuals who fall below
           certain income thresholds. The federal agency administering the
           program is the Centers for Medicare and Medicaid Services, or
           CMS.
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 2 of 26 PageID #: 3305




               The Social Security Act sets forth a slew of mandatory re-
           quirements for participating States, who must submit a state plan
           that details how those requirements will be met. Once each plan
           is approved, the States “administer Medicaid with little to no
           oversight, but the federal government pays a large portion of state
           administrative expenses.” Nicole Huberfeld, Federalizing Medi-
           caid, 14 U. Pa. J. Const. L. 431, 447 (2011).
               To allow flexibility from the default requirements of the Social
           Security Act, CMS may issue a waiver that exempts a State from
           those statutory requirements. One common waiver is authorized
           by § 1115 of the Act, codified at 42 U.S.C. § 1315. Such a waiver
           allows a State to implement an “experimental, pilot, or demon-
           stration project” that diverges from federal requirements so long
           as the project “is likely to assist in promoting the objectives” of
           Medicaid. 42 U.S.C. § 1315(a).
               To obtain a § 1115 waiver, States must file an application with
           CMS and comply with various statutory and regulatory require-
           ments. As relevant here, the State generally must engage in two
           notice-and-comment phases. First, before submitting a demon-
           stration-project application to CMS, the State must conduct a 30-
           day notice-and-comment period at the state level, along with at
           least two public hearings to allow citizens and relevant stakehold-
           ers to provide their input. 42 C.F.R. § 431.408. Second, after CMS
           has received an application and marked it as complete, CMS will
           solicit public comment in a federal notice-and-comment period.
           Id. § 431.416.
               In 2011, Texas applied for and received a § 1115 waiver for its
           demonstration project, the Texas Healthcare Transformation and
           Quality Improvement Program (called THTQIP, or simply the
           demonstration project). Doc. 1 at 3 ¶ 5. Typically, States use a fee-
           for-service model in which healthcare providers are reimbursed
           by the State for every service they provide, like a doctor’s visit or
           a particular procedure. Doc. 11-2 at 261. By contrast, the demon-
           stration project adopts a managed-care delivery model. Under
           that system, the State pays managed-care organizations (MCOs)


                                           -2-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 3 of 26 PageID #: 3306




           a fixed rate per Medicaid beneficiary. Doc. 1 at 13 ¶ 35. The MCOs
           in turn “are responsible for reimbursing providers, coordinating
           client care, and promoting improved health outcomes while lim-
           iting excessive costs and unnecessary services.” Doc. 15-3 at 2 ¶ 4.
               Texas is one of the twelve States that opted to not expand
           Medicaid after Congress enacted the Patient Protection and Af-
           fordable Care Act in 2010. Roughly 1.4 million Texans who would
           qualify for Medicaid coverage if Texas adopted the federal gov-
           ernment’s expanded criteria are thus not covered.
                To provide healthcare services to this segment of the popula-
           tion, the State redirects the savings from its demonstration pro-
           ject to two pools of funding. The most significant of these is the
           Delivery System Reform Incentive Program (DSRIP), a roughly
           $2.5 billion program that dovetails with Texas’s demonstration
           project. Doc. 1 at 17–18 ¶¶ 47–50. DSRIP is a pool of funding from
           which the State pays incentive bonuses to those healthcare pro-
           viders that improve “along a variety of identifiable measures re-
           lating to specific health-related issues, such as primary care and
           prevention, pediatric primary care, and maternal care.” Id. at 18
           ¶ 48. DSRIP provides those payments to nearly 300 healthcare
           providers and institutions, and the State has disbursed over $20
           billion to DSRIP participants over the years. Id. at 18 ¶¶ 49–50.
               In 2020, Texas sought an extension of its demonstration pro-
           ject. Id. at 23 ¶ 63. At the time, the project was scheduled to expire
           in September 2022, with DSRIP set to expire in September 2021.
           Id. at 18 ¶¶ 46, 50. Concerns over disruptions to Texas healthcare
           providers during the COVID-19 pandemic provided an additional
           impetus for state authorities to seek an extension. See id. at 22–23
           ¶¶ 62–63. Accordingly, on November 30, 2020, the State filed an
           application with CMS to extend the demonstration project for five
           years, with some amendments. Id. But the State’s application did
           not seek an extension of DSRIP, meaning the program would ex-
           pire in September 2021 even if the demonstration project was ex-
           tended. See Doc. 23-3 at 7 ¶ 13.




                                            -3-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 4 of 26 PageID #: 3307




               Shortly after submitting its application, Texas complied with
           its state-level notice-and-comment obligations. Doc. 1-2, Ex. J.
           But, citing the exigencies of the COVID-19 pandemic, Texas ap-
           plied for an exemption from the federal notice-and-comment re-
           quirement. Texas noted that its “health care system is experienc-
           ing significant pressure and uncertainty as Texas continues to re-
           spond to” the pandemic. Doc. 23-3 at 70. On December 15, 2020,
           CMS notified Texas that its application was complete and that it
           was exempt from the federal notice-and-comment requirement
           pursuant to 42 C.F.R. § 416(g). Doc. 1-2, Ex. K.
               While Texas’s application was pending, it engaged in a series
           of negotiations with CMS over the terms of the demonstration
           project. Along with other significant changes, the parties agreed
           to a partial replacement of DSRIP called the Public Health Pro-
           viders Charity Care Pool (PHP-CCP). Id. at 24 ¶ 68. Like DSRIP,
           PHP-CCP would provide incentive payments to healthcare pro-
           viders, but it would draw from a smaller pool of up to $500 mil-
           lion. Doc. 23-3 at 7 ¶ 14. To recoup the remaining 80% of DSRIP
           funding, the State “also submitted a separate application to use
           state-directed payments (SDP), through amendments to the
           state’s contracts with managed care organizations.” Id. The
           demonstration project sets forth certain special terms and condi-
           tions that govern the procedure for working collaboratively to ap-
           prove these SDPs. But the ultimate decision to approve them is
           independent of the demonstration project.
               On January 15, 2021, CMS informed Texas that its extension
           application was approved for a ten-year period ending on Septem-
           ber 30, 2030. See generally Doc. 23-1. Once Texas received that
           confirmation, it began reassigning staff, making plans, appropri-
           ating money, passing regulations, and engaging stakeholders to
           work towards implementing the necessary changes. Doc. 1-5; see,
           e.g., Tex. S.B. 1, art. 2, § 16, 87th Leg., R.S. (2021); 46 Tex. Reg.
           1715 (2021).
               Three months later, on April 16, 2021, Acting CMS Adminis-
           trator Richter issued a letter that rescinded and withdrew the


                                           -4-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 5 of 26 PageID #: 3308




           agency’s previous approval of Texas’s waiver extension. Doc. 23-
           2. Richter’s letter found that CMS had acted unlawfully when it
           exempted Texas from the federal notice-and-comment require-
           ment because “the state’s exemption request did not articulate a
           sufficient basis for [CMS] to conclude that . . . an exemption from
           the normal public notice process was needed to address a public
           health emergency or other sudden emergency threat to human
           lives, as required under 42 C.F.R. § 416(g).” Id. at 2. The letter
           additionally noted that the decision to waive the federal notice-
           and-comment requirement “deprived beneficiaries and other in-
           terested stakeholders of the opportunity to comment on, and po-
           tentially influence, the state’s request to extend a complex
           demonstration.” Id.
               One month later, the State filed this lawsuit, alleging that the
           April 16 letter was unlawful. Doc. 1. Later that day, the State filed
           a notice of appeal with the Departmental Grant Appeals Board of
           HHS, alleging more or less the same substantive problems. See
           Doc. 23-5. On July 14, 2021, the State sent another application to
           CMS for an extension of its demonstration project. Doc. 23-7.
                                        Analysis
               The court first addresses defendants’ assertion that the court
           lacks subject-matter jurisdiction, infra Part I, and then turns to
           plaintiffs’ motion for preliminary injunctive relief, infra Part II.
           I. Subject-matter jurisdiction
               The court concludes that (a) Article III jurisdiction exists;
           (b) jurisdiction is not barred by the final-agency-action limitation
           on the APA’s waiver of sovereign immunity; and (c) jurisdiction
           is not barred by the committed-to-agency-discretion-by-law limi-
           tation on the APA’s waiver of sovereign immunity.
              A. Article III jurisdiction exists.
               1. “The doctrines of mootness, ripeness, and political ques-
           tion all originate in Article III’s ʻcase’ or ʻcontroversy’ language,
           no less than standing does.” DaimlerChrysler Corp. v. Cuno, 547
           U.S. 332, 352 (2006). Standing requires, among other things, an


                                           -5-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 6 of 26 PageID #: 3309




           injury-in-fact to plaintiff that is “actual or imminent, not conjec-
           tural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555,
           560 (1992). Ripeness often overlaps with standing, most notably
           in the shared requirement that the injury be imminent rather than
           conjectural or hypothetical. Miss. State Democratic Party v. Bar-
           bour, 529 F.3d 538, 545 (5th Cir. 2008). Because defendants’ ripe-
           ness objection parrots their standing objection by simply asserting
           that the “case is similarly not ripe,” Doc. 23 at 14, both objections
           are treated under the rubric of standing.
               Each element of standing must be supported in the same way
           as any other matter on which the plaintiff bears the burden of
           proof. Lujan, 504 U.S. at 561. To overcome a motion to dismiss,
           adequate pleading of facts showing standing is required. In re
           Deepwater Horizon, 739 F.3d 790, 799–800 (5th Cir. 2014). To ob-
           tain a preliminary injunction, evidence making out a substantial
           likelihood of success on any such factual matters is required. See
           Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987).
               2. Defendants do not dispute that plaintiffs had sufficient in-
           jury-in-fact from the rescission during the time period from the
           rescission’s issuance on April 16, 2021, until plaintiffs filed this
           lawsuit on May 14, 2021. See Doc. 23 at 14 (no such dispute). The
           complaint alleges, in specific and plausible detail, several injuries
           resulting from the rescission, see Doc. 1 at 31–34 ¶¶ 86–91, and
           plaintiffs’ evidence on their motion for a preliminary injunction
           backs up those allegations, see, e.g., Doc. 15-9 at 3–8 ¶¶ 4–10; Doc.
           15-4 at 6–9 ¶¶ 12–13, 18; Doc. 15-2 at 4–5 ¶¶ 16–19.
               Defendants argue, however, that any injury from the rescis-
           sion became hypothetical and no longer imminent once plaintiffs
           filed their post-lawsuit appeal with the HHS Departmental Grant
           Appeals Board. 1 That appeal, defendants argue, triggered the
           Board’s regulation staying implementation of the rescission



               1
                  Without explanation, the parties abbreviate the Board’s name as DAB
           and thus omit Grant from the Board’s name. But see 45 C.F.R. § 16.2. For sim-
           plicity, the court refers to the entity as the Board.


                                               -6-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 7 of 26 PageID #: 3310




           pending review, 45 C.F.R. § 16.22(a), and could ultimately result
           in the rescission being vacated.
               But Texas has put forth evidence adequately showing at this
           stage that at least some CMS officials were dragging their feet and
           not acting as if the rescission had been paused. See Doc. 34 at 2;
           Doc. 29-1 at 3 ¶¶ 9–13. The court finds, on the record before it
           now, that CMS did not in fact fully act as if the pre-rescission ver-
           sion of Texas’s program was in effect. See also Doc. 34 at 2 (find-
           ing that CMS’s delay did not constitute the collaborative effort
           required by special terms and conditions of the pre-rescission pro-
           gram). Doc. 34-2 at 5 ¶ 14.
               Moreover, even if the Board’s regulation had the full effect of
           staying implementation of the rescission, CMS cites no case hold-
           ing that a defendant’s compliance with another entity’s stay pend-
           ing review will negate otherwise-existing standing and ripeness. A
           stay pending review is, by definition, temporary. It can evaporate
           at a moment’s notice. Such an external stay has a different char-
           acter than a defendant’s own choice to modify its action (which
           choice would itself affect standing only within the limits of the
           voluntary-cessation doctrine).
               Thus, in the analogous context of one district court issuing a
           stay pending review of an action under review by another district
           court, the federal government itself has recognized that the stay
           in one case does “not moot” the other case. Suppl. Br. for the Fed.
           Appellants at 6, California v. HHS, 941 F.3d 410 (9th Cir. 2019)
           (No. 19-15072), 2019 WL 2271619; accord Suppl. Mem. in Opp. to
           Pls.’ Mot. for a Preliminary Inj. at 2, Cook Cnty. v. McAleenan, 417
           F. Supp. 3d 1008 (N.D. Ill. 2019) (No. 1:19-cv-06334) (expressing
           the federal government’s position that stay orders in another case
           “do not moot” a lawsuit challenging the same agency action).
           Here, too, the court concludes that plaintiffs’ injury continues to
           be concrete and imminent regardless of the extent of CMS’s com-
           pliance with the Board’s regulatory stay pending its review. And,
           of course, the mere possibility that a reviewing entity enters a final




                                            -7-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 8 of 26 PageID #: 3311




           decision vacating an agency action does not undo its conse-
           quences in the meantime.
               Lastly, an independent basis shows standing. Plaintiffs assert
           not only financial and logistical injuries affecting their medical-
           assistance program but, also, a procedural injury from the absence
           of notice and an opportunity to comment regarding the rescission.
           “When a litigant is vested with a procedural right, that litigant has
           standing if there is some possibility that the requested relief will
           prompt the injury-causing party to reconsider the decision that
           allegedly harmed the litigant.” Massachusetts v. EPA, 549 U.S. 497,
           518 (2007). That removal-of-some-possibility injury exists just as
           much after the Board appeal as before it.
              B. The April 16 letter is final agency action.
              The Administrative Procedure Act waives federal sovereign
           immunity for “final agency action for which there is no other ad-
           equate remedy in a court.” 5 U.S.C. § 704. If there is no “final”
           agency action, a federal court lacks subject-matter jurisdiction.
           Peoples Nat’l Bank v. Off. of Comptroller of Currency of the U.S.,
           362 F.3d 333, 336 (5th Cir. 2004).
               Agency actions are final if (1) the action marks the consumma-
           tion of the agency’s decision-making process and (2) the action is
           one by which rights or obligations have been determined, or from
           which legal consequences will flow. Bennett v. Spear, 520 U.S. 154,
           177–78 (1997). Application of that finality requirement is “flexi-
           ble” and “pragmatic.” Qureshi v. Holder, 663 F.3d 778, 781 (5th
           Cir. 2011). CMS’s April 16 rescission letter meets both finality re-
           quirements. The pending Board appeal does not change that con-
           clusion.
               1. First, the April 16 rescission letter is neither tentative nor
           interlocutory. It is not a mere proposal or draft put forth for con-
           sideration. Rather, it announces a final decision and binds both
           CMS and Texas. It specifically states that “we have determined”
           and “we find” that CMS’s already-issued exemption from notice
           and comment was unjustified. Doc. 23-2 at 1, 2, 3 n.1, 6. The letter
           states that CMS is “rescinding” and “withdrawing” the approval


                                           -8-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 9 of 26 PageID #: 3312




           issued in January 2021 of Texas’s demonstration program. Id. at
           2, 7. The letter then specifically reimposes the prior timelines and
           reporting requirements and states that the prior version of the
           program will now “be in effect” and “is currently authorized
           through [the prior program’s expiration date].” Id.
               2. Second, the rescission letter determines rights and has le-
           gal and practical consequences. Withdrawing CMS’s approval of
           Texas’s demonstration program determines Texas’s legal right to
           receive federal Medicaid money if Texas proceeds with that par-
           ticular program. That right has huge consequences given the size
           of Texas’s Medicaid program. The rescission also applies to cer-
           tain terms that CMS had approved that require CMS to work col-
           laboratively with Texas to promptly collect information, review it,
           and communicate on needed changes as Texas applied for federal
           approval of certain directed-payment programs. See Doc. 40 (giv-
           ing further detail). Rescinding those obligations is also of serious
           legal and practical consequence.
               3. All of this changed, defendants say, with the Board’s reg-
           ulatory stay pending its review. But defendants have not cited any
           authority for the proposition that a regulatory stay pending review
           de-finalizes an otherwise final agency action. That is certainly not
           the case with a judicial stay pending review. It does not de-finalize
           a final agency action and thus negate a court’s jurisdiction. See 5
           U.S.C. § 705 (allowing a judicial stay). The court does not see why
           the result would differ for a regulatory stay.
               The Board appeal at issue is not the same as a motion to CMS
           itself for rehearing of the challenged action. In that context of a
           pending motion for rehearing by the agency that acted, “ʻthere is
           no final action until the rehearing is denied.’” Am. Farm Lines v.
           Black Ball Freight Serv., 397 U.S. 532, 541 (1970) (quoting Outland
           v. CAB, 284 F.2d 224, 227 (D.C. Cir. 1960)). 2


               2
                 Of course, that rule is contrary to the plain meaning of the third sentence
           of 5 U.S.C. § 704. See Am. Trucking Ass’ns v. ICC, 697 F.2d 1146, 1148 (D.C.
           Cir. 1983) (Scalia, J.) (“The Administrative Procedure Act explicitly permits



                                                 -9-
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 10 of 26 PageID #: 3313




                Here, in contrast, Texas did not file an appeal with or motion
            for reconsideration by CMS. This is not a case where one em-
            ployee of an agency presided at a hearing and issued an initial de-
            cision, which becomes the decision of the agency by default unless
            there is “an appeal to . . . the agency within time provided by
            rule.” 5 U.S.C. § 557(b). In that scenario, a pending appeal to the
            agency from an employee’s initial decision would keep that initial
            decision from attaining finality.
                But no statute or regulation requires a State to pursue any level
            of administrative review before CMS’s rescission of a demonstra-
            tion program can become final. Cf. Heckler v. Ringer, 466 U.S. 602,
            606 (1984). Defendants thus concede that Texas was not required
            to exhaust any administrative process before seeking judicial re-
            view of the April 16 letter. See Doc. 37 at 5 n.3.
                 Nor is an appeal requirement inherent in the concept of action
            by the “agency” here. The Administrative Procedure Act makes
            reviewable “final agency action,” 5 U.S.C. § 704, and defines an
            “agency” for purposes of judicial review as “each authority of the
            Government of the United States, whether or not it is within or sub-
            ject to review by another agency,” id. § 701(b)(1) (emphasis added).
                CMS is an “agency” under that definition. In accordance with
            5 U.S.C. § 301, the head of the Department of Health and Human
            Services has prescribed regulations for the distribution of that de-
            partment’s business. Those regulations establish CMS: the “Cen-
            ters for Medicare & Medicaid Services, formerly the Health Care
            Financing Administration.” 42 C.F.R. § 400.200. The regulations
            assign CMS authority concerning approval of state medical-assis-
            tance plans. 42 C.F.R. §§ 430.10–430.25.
                 Because CMS is thus an authority of the federal government,
            it is an “agency.” And CMS acts as such. The rescission letter
            here, for instance, expressly speaks on behalf of CMS and uses the
            plural “we,” for the agency, in exercising government authority.

            judicial appeal and requests for agency reconsideration to be pursued simulta-
            neously.”). But it is the accepted rule. E.g., Ecee, Inc. v. FERC, 611 F.2d 554,
            557 (5th Cir. 1980).


                                                 - 10 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 11 of 26 PageID #: 3314




            Doc. 23-2. The Supreme Court has likewise observed: “The Cen-
            ters for Medicare & Medicaid Services (CMS) is the agency ad-
            ministering the Medicaid program on behalf of the Secretary.”
            Pharm. Rsch. & Mfrs. of Am. v. Walsh, 538 U.S. 644, 650 n.3 (2003).
                The Board is a separate entity within HHS, defined and gov-
            erned by separate regulations. 45 C.F.R. §§ 16.1–16.23. Because
            the Board is not part of CMS, the pendency of a Board appeal does
            not negate the existence of final action by CMS—the agency. In-
            deed, for a Board appeal to proceed, a “final written decision” is
            first required. Id. § 16.3. The Board may review certain final CMS
            decisions. But the definition of the agency whose action must be
            final expressly disregards whether that entity is “subject to review
            by another agency.” 5 U.S.C. § 701(b)(1); see Lassiter v. Guy F. At-
            kinson Co., 176 F.2d 984, 991 n.6 (9th Cir. 1949) (noting this defi-
            nition and collecting decisions holding several entities to be agen-
            cies); In re Myers, 147 B.R. 221, 233 (Bankr. D. Or. 1992) (holding
            that the Executive Office for United States Trustees is an agency
            for judicial-review purposes, even though it is subject to depart-
            ment-level review); Dayley v. United States, 169 Ct. Cl. 305, 309
            (1965) (“[O]nce there is a final Board decision, a subsequent ad-
            ministrative hearing or determination does not deprive the earlier
            decision of finality[.]”).
                For those reasons, final agency action permitting judicial re-
            view exists here. CMS all but concedes as much by a position it
            takes in this case. CMS says that if, during the pendency of the
            Board appeal, Texas pays organizations pursuant to the program
            whose approval the April 16 letter rescinds, CMS reserves the
            right to claw back those payments if CMS ultimately wins the
            Board appeal. Doc. 23 at 12; Doc. 37 at 6 n.5. In other words, CMS
            is claiming the right to treat its rescission announcement as effec-
            tive immediately as of April 16 (or even retroactively), not simply
            as of the later date of a final Board ruling. An agency decision that
            immediately triggers a right of financial clawbacks certainly has a
            “direct and immediate” effect “on the day-to-day business” of




                                            - 11 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 12 of 26 PageID #: 3315




            the State. FTC v. Standard Oil Co. of Cal., 449 U.S. 232, 239
            (1980).
               C. The rescission is not within 5 U.S.C. § 701(a)(2)’s nar-
                  row exception to the presumption of judicial review.
                The text and structure of the Administrative Procedure Act
            creates a “basic presumption of judicial review” for a person or
            organization aggrieved by agency action. Abbott Labs. v. Gardner,
            387 U.S. 136, 140 (1967) (quoting 5 U.S.C. § 702). A narrow ex-
            ception to that rule is created in 5 U.S.C. § 701(a)(2) for agency
            action that “is committed to agency discretion by law.” That ex-
            ception applies “in those rare instances where statutes are drawn
            in such broad terms that in a given case there is no law to apply,”
            Webster v. Doe, 486 U.S. 592, 599 (1988), and “a court would have
            no meaningful standard against which to judge the agency’s exer-
            cise of discretion,” Heckler v. Chaney, 470 U.S. 821, 830 (1985).
            That exception, therefore, is very narrow. Id.
                Defendants cite no law committing to the unfettered discre-
            tion of CMS the choice to rescind its approval of a State’s demon-
            stration project. Defendants analogize this case to Calle-Vujiles v.
            Ashcroft, 320 F.3d 472 (3d Cir. 2003), but the regulation there ex-
            plicitly provided authority to reopen a final decision on a motion,
            without any limitation. Here, in contrast, no statute even speaks
            of CMS’s authority to rescind an already-issued § 1115(a) ap-
            proval. The APA provides applicable law in requiring an agency to
            act with statutory authority, 5 U.S.C. § 706(2)(C), and judicially
            administrable limitations on inherent authority to revisit past de-
            cisions exist, see ConocoPhillips Co. v. EPA, 612 F.3d 822, 832 (5th
            Cir. 2010). Arbitrary-and-capricious and notice principles under
            that test and the APA also provide judicially administrable limita-
            tions.
                Defendants fail to cite any authority holding that the approval,
            disapproval, rescission, or withdrawal of a Medicaid demonstra-
            tion project is unreviewable pursuant to § 701(a)(2). To the con-
            trary, every court to have considered the issue has held that CMS
            decisions regarding the approval of § 1115 demonstration projects


                                           - 12 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 13 of 26 PageID #: 3316




            and the concomitant waivers of statutory, default requirements
            are reviewable under the APA. Beno v. Shalala, 30 F.3d 1057, 1067
            & n.24 (9th Cir. 1994) (collecting cases). The narrow exception to
            judicial review invoked by defendants does not apply here. The
            court has subject-matter jurisdiction.
            II. Plaintiffs are entitled to a preliminary injunction.
                 Plaintiffs have proved their entitlement to a preliminary in-
            junction by showing a substantial likelihood of success on the mer-
            its, infra Part A; that an injunction would prevent a likelihood of
            future harm not reparable by damages, infra Part B; and that the
            balance of the equities and the public interest support an injunc-
            tion, infra Part C.
               A. Likelihood of success on the merits
               Plaintiffs have demonstrated a substantial likelihood of ulti-
            mate success on at least their claims that the April 16 rescission is
            unlawful and must be set aside as in excess of statutory authority
            and as arbitrary and capricious. See 5 U.S.C. § 706(2)(A), (C).
            Those claims suffice to justify the injunctive relief issued, so the
            court need not address plaintiffs’ other claims at this time.
                   1. Statutory authority
                Like every agency, CMS has only the authority granted to it by
            statute. FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,
            125 (2000). With its statutory authority for the April 16 rescission
            letter challenged, CMS offers two responses.
                 a. First, CMS renews its argument that the letter did noth-
            ing—it “serves merely as a notice to Texas” that CMS’s January
            15 approval is “void” “by operation of law.” Doc. 37 at 8. That
            characterization is belied by the letter itself. The letter repeatedly
            states that CMS (“we”) “are rescinding” and “are withdrawing”
            the January 15 approval. Doc. 23-2 at 7. Those are action verbs.
            CMS took those actions only after engaging in a prejudice analy-
            sis, determining that its putative earlier error in excusing federal
            notice and comment “was not harmless” and that Texas “has not
            incurred a reliance interest” on CMS’s earlier approval. Id. That


                                            - 13 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 14 of 26 PageID #: 3317




            substantive analysis underlies CMS’s action. Id. (“Accordingly,
            we are rescinding . . . .”). CMS’s characterization of the letter as
            a mere notice, needing no statutory authority, is meritless. Accord
            supra Part I.B.
                b. In the alternative, CMS relies on the principle that “in the
            absence of a specific statutory limitation, an administrative
            agency has the inherent authority to reconsider its decisions.”
            Macktal v. Chao, 286 F.3d 822, 825–26 (5th Cir. 2002). “An
            agency’s inherent authority to reconsider its decisions is not with-
            out limits, however.” ConocoPhillips Co., 612 F.3d at 832. Any such
            reconsideration must (1) be made within a reasonable time after
            the original decision; (2) be preceded by notice to the parties of
            the agency’s intent to reconsider; and (3) not be arbitrary, capri-
            cious, or an abuse of discretion. Id. (citing Macktal, 286 F.3d at
            825); see Dun & Bradstreet Corp. Found. v. USPS, 946 F.2d 189, 193
            (2d Cir. 1991).
                 The first limitation on that authority likely applies here. The
            second limitation on inherent authority also applies here: plain-
            tiffs received no notice of CMS’s intent to reconsider. And the
            third, arbitrary-and-capricious limitation on inherent authority
            also applies. Infra Part II.A.2.
                i. In considering whether a time lapse before agency recon-
            sideration is “short and reasonable,” several factors may be con-
            sidered: (1) whether it is within widely accepted reconsideration
            time periods; (2) any express time limit for administrative appeals
            from the agency’s original final decision; (3) reliance by the plain-
            tiff or third parties on the original final decision, including
            whether any cognizable property interests arose; (4) whether reg-
            ular agency processes were followed; (5) the complexity of the re-
            considered decision and whether it was factually or legally based;
            and (6) the probable impact of an erroneous agency decision ab-
            sent reconsideration. See Macktal, 286 F.3d at 826; Dun & Brad-
            street, 946 F.2d at 194; Prieto v. United States, 655 F. Supp. 1187,
            1192–93 (D.D.C. 1987); Dayley, 169 Ct. Cl. at 309 n.2.




                                           - 14 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 15 of 26 PageID #: 3318




                 First, both Macktal and Dun & Bradstreet trace the “short and
            reasonable time” limitation to Bookman v. United States, 453 F.2d
            1263, 1265 (Ct. Cl. 1972), which draws that limitation from Day-
            ley, 169 Ct. Cl. 305. Dayley’s examples of such short and reasona-
            ble time periods for reconsideration are all a month or less: “The
            Supreme Court allows 25 days (Rule 58); this court allows 30 days
            (Rule 68); the Federal Rules of Civil Procedure allow 10 days
            (Rule 59); the Federal Rules of Criminal Procedure allow 5 days,
            generally (Rule 33).” 169 Ct. Cl. at 309 n.2. The time lapse here,
            of course, is months beyond any of those time periods.
                Second, the time lapse here is beyond the time limit for an ad-
            ministrative appeal to the Board. If Board review of the January
            15 approval were available to someone aggrieved by it, “a prospec-
            tive appellant must submit a notice of appeal to the Board within
            30 days after receiving the final decision.” 45 C.F.R. § 16.7(a).
            Again, the time lapse here far exceeds that 30-day appeal period.
                Third, the time lapse here is not short and reasonable from a
            functionalist perspective due to the intervening, reasonable reli-
            ance on the January final approval. The final approval of Texas’s
            program resulted from a complex negotiation process between
            CMS and Texas and thus reasonably led Texas to immediately
            begin intense preparation efforts for implementing the program.
            See Doc. 15-3 at 12 ¶ 41. Texas immediately began developing new
            timelines, evaluation designs, and reports. Doc. 1-5 ¶ 6. Texas also
            reassigned staff, appropriated additional funds, adopted new
            rules, and worked with providers in reliance on CMS’s approval
            of Texas’s demonstration project. Id.; Doc. 15-3 at 12 ¶ 41. Texas
            furthermore decided not to pursue an extension of the DSRIP
            program. Doc. 15-3 at 12 ¶ 39. And healthcare providers in the
            State acted in reliance on the extension, making changes to staff-
            ing, billing, and training. Doc. 15-1 at 8–9 ¶¶ 15, 17; Doc. 15-5 at 8
            ¶¶ 20–21; Doc. 15-9 at 12 ¶ 16; Doc. 15-8 at 4 ¶ 13; Doc. 15-6 at
            4–5 ¶ 16. In short, given the complex nature of a Medicaid plan,
            the State’s and third parties’ reliance on the January final ap-
            proval was immediate, extensive, and reasonably so.



                                            - 15 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 16 of 26 PageID #: 3319




                Fourth, the only regular agency processes that the parties
            identify as concerning the withdrawal of § 1115(a) waivers are
            those in 42 C.F.R. § 431.420(d)—which were not followed here.
            Subsection (d)(1) of that regulation requires the agency to deter-
            mine “that the State has materially failed to comply with the terms
            of the demonstration project” in order to terminate an approved
            project. CMS made no such determination here. Subsection
            (d)(2) of that regulation requires the agency to find “that the
            demonstration project is not likely to achieve the statutory pur-
            poses” of a medical-assistance plan in order to withdraw a
            § 1115(a) waiver. Again, CMS made no such finding here. The
            agency’s rulemaking after notice-and-comment procedure to cre-
            ate those two processes for terminating or withdrawing a § 1115(a)
            waiver at least implies the absence of a freestanding, broader au-
            thority to withdraw such a waiver.
                Fifth, the complexity of the reconsidered decision was not ter-
            ribly great. CMS did not purport to reconsider whether Texas’s
            program approved in January would in fact meet the objectives
            and limitations stated in § 1115(a). Rather, the April 16 letter re-
            considers the narrower matter of whether a specific regulation ex-
            empted the State from federal notice and comment, in addition to
            the state notice and comment already undertaken. Doc. 23-2 at 1.
            That appears to be a much narrower matter.
                 Sixth, the probable impact of an erroneous agency decision ab-
            sent reconsideration does not move the needle much either way.
            Federal-level notice and comment on the extension of Texas’s
            program could, of course, lead to further comments that reshape
            the nature of the extension. But it is unclear if such procedural
            error, if there was one, is significant enough to substantially out-
            weigh the heavy reliance interests outlined above. And that possi-
            bility is further diminished by the fact that, by the time of the re-
            consideration, state-level notice and comment on the extension
            had been completed.
                Weighing all of those considerations, plaintiffs have shown
            their strong likelihood of success on the merits in invoking this


                                           - 16 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 17 of 26 PageID #: 3320




            timing-based limitation on CMS’s inherent authority to recon-
            sider its final approval of Texas’s program.
                 ii. In any event, an agency’s inherent reconsideration author-
            ity is limited by the requirement that “notice of the agency’s in-
            tent to reconsider must be given to the parties.” Macktal, 286 F.3d
            at 826 (citing Bookman, 453 F.2d at 1265). The court finds that
            CMS did not provide Texas notice of its intent to reconsider its
            approval of Texas’s demonstration program. No such notice has
            been identified in the record. Accordingly, this independent limi-
            tation on CMS’s authority applies. For this reason alone, plain-
            tiffs have a strong likelihood of success on the merits.
                This limitation also appears to consider whether the agency
            gave an opportunity for comment, in addition to mere notice.
            Bookman explains that this limitation requires “procedural safe-
            guards most commonly associated with courts of justice.” 453
            F.2d at 1265. Of the statutes given as examples in Bookman, some
            expressly require a chance for party participation. 15 U.S.C.
            § 45(b) (FTC “may at any time, after notice and opportunity for
            hearing,” reopen and modify an order); 49 U.S.C. § 17(5) (1970)
            (ICC reconsideration must proceed on the same record or after
            “further hearing”). Others require “reasonable notice,” together
            with a timing requirement. See 15 U.S.C. § 717r(a) (rehearing by
            Federal Power Commission requires either an application by a
            party or “reasonable notice” before an appellate record is filed);
            29 U.S.C. § 160(d) (NLRB may modify its order upon “reasona-
            ble notice” before a record is filed in court). And, to decide
            whether a reconsideration process is “reasonable,” the Fifth Cir-
            cuit expressly relies on the existence of an opportunity for com-
            ment. Macktal, 286 F.3d at 826 (finding a reconsideration reason-
            able because the agency “acted promptly and allowed additional
            briefing by the parties”).
               Here, because Texas was not given notice of CMS’s intent to
            reconsider its final approval, Texas did not have an opportunity to
            provide information or comment on the possibility of rescission.




                                           - 17 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 18 of 26 PageID #: 3321




            To the extent that fact is significant under this limitation on in-
            herent authority, it too favors Texas’s likely success.
                iii. Any inherent agency authority to reconsider a final deci-
            sion does not allow reconsideration that is “arbitrary, capricious,
            or an abuse of discretion.” Id. That limitation is not specific to
            reconsideration; it is a requirement of all agency action. Id. (citing
            5 U.S.C. § 706(2)(A)). Accordingly, that requirement is addressed
            separately below. As shown, it also indicates Texas’s likely success
            on the merits.
                   2. Arbitrary and capricious
                The Administrative Procedure Act prohibits agency actions
            that are arbitrary, capricious, or an abuse of discretion. 5 U.S.C.
            § 706(2)(A). An agency must examine the relevant circumstances
            and articulate a satisfactory explanation for its action, including a
            rational connection with the choice made. Motor Vehicle Mfrs.
            Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S.
            29, 43 (1983).
                 Arbitrary-and-capricious review of agency action is highly def-
            erential. Frey v. HHS, 920 F.3d 319, 326 (5th Cir. 2019). An
            agency’s decision is given a presumption of regularity, which is
            not to be disturbed by merely substituting a court’s own judgment
            for the agency’s. United States v. Garner, 767 F.2d 104, 116 (5th
            Cir. 1985). Because the focus is on the agency’s own decision-
            making, it is well-settled that “the grounds upon which an admin-
            istrative order must be judged are those upon which the record
            discloses that its action was based.” SEC v. Chenery, 318 U.S. 80,
            87 (1943). If an agency opposing judicial relief wishes to rely on
            an administrative record with materials not reflected on the face
            of the agency action, the agency of course must file those materi-
            als in court. See E.D. Tex. Local R. CV-7(d). Here, however, CMS
            has not filed an administrative record for its April 16 rescission.
            Nor did CMS move to extend the time for filing those materials.
            Cf. E.D. Tex. Local R. CV-7(e). Defendants’ opposition to a pre-
            liminary injunction is thus considered without reference to any
            unfiled administrative record.


                                            - 18 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 19 of 26 PageID #: 3322




                Agency action is lawful under arbitrary-and-capricious review
            only if it rests on a meaningful consideration of the relevant fac-
            tors. Michigan v. EPA, 576 U.S. 743, 750 (2015). That includes re-
            liance interests: those affected by an agency’s change in course
            are entitled to consideration of any reliance on the decision to be
            withdrawn. DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891,
            1913 (2020). A court must make a “searching and careful” inquiry
            into whether an agency considered the relevant facts. Getty v. Fed.
            Sav. & Loan Ins. Corp., 805 F.2d 1050, 1055 (D.C. Cir. 1986).
                Here, no evidence shows that CMS meaningfully considered
            reliance interests around the final approval of the demonstration
            program that CMS rescinded. The agency’s rescission letter ad-
            dresses the State’s past reliance only briefly, in one sentence:
               On the other hand, [Texas’s demonstration project] is op-
               erating today without a material change from the demon-
               stration’s operations as it was approved before our January
               15, 2021 approval; and because payments from the new un-
               compensated care pool are not authorized until October 1,
               2021, no material programmatic changes have been imple-
               mented at this time and the state has not incurred a reli-
               ance interest based on the January 15, 2021 approval.
            Doc. 23-2 at 7. That is like a contractor saying that a homeowner
            has not relied on a contract because the agreed-upon work has not
            yet started, so there is no injury from the contractor’s decision
            not to perform. It ignores whether the homeowner gave up other
            opportunities no longer available and invested substantial money
            and time in preparing the home for the agreed-upon future work.
            That answer would not fly in contracts class. It does not fly here
            either. A party can incur substantial reliance interests in an
            agency’s final approval of a program slated to start in the future,
            even if the program’s implementation date has not yet arrived.
                With no administrative record filed by the agency, the court is
            left with only the April 16 letter as the agency’s discussion of the
            State’s reliance on the rescinded approval. The single sentence
            quoted above is wholly inadequate to show that CMS


                                           - 19 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 20 of 26 PageID #: 3323




            meaningfully considered reliance. An agency merely “[s]tating
            that a factor was considered . . . is not a substitute for considering
            it.” Getty, 805 F.2d at 1055. Courts “do not defer to the agency’s
            conclusory or unsupported suppositions.” United Techs. Corp. v.
            DOD, 601 F.3d 557, 562 (D.C. Cir. 2010) (quotation marks omit-
            ted). No evidence in the record shows any meaningful considera-
            tion by CMS of Texas’s past reliance. That shows plaintiffs’ sub-
            stantial likelihood of success on their arbitrary-and-capricious
            challenge to the rescission. See, e.g., Regents, 140 S. Ct. at 1913.
                That conclusion is reinforced by the agency’s failure to con-
            sider alternatives that might have vindicated the notice-and-com-
            ment interests animating the rescission while retaining the exist-
            ing policy. See id. (“[W]hen an agency rescinds a prior policy its
            reasoned analysis must consider the alternatives that are within
            the ambit of the existing policy[.]”) (quotation and alteration
            marks omitted). An agency is not required to consider all policy
            alternatives. Id. But an important aspect of the existing policy was
            establishing legal authority for the billions of dollars spent in
            Texas’s Medicaid program. CMS could have considered retaining
            that authority by leaving the approval in place while pursuing less-
            restrictive alternatives to vindicate its concerns, such as initiating
            federal notice and comment after the fact. See, e.g., Advocs. for
            Highway & Auto Safety v. Fed. Highway Admin., 28 F.3d 1288, 1292
            (D.C. Cir. 1994) (“Defects in an original notice may be cured by
            an adequate later notice.”) (quotation marks omitted).
                   3. Prejudicial error
                Judicial review under the APA must take due account of the
            rule of prejudicial error. 5 U.S.C. § 706. Defendants do not oppose
            relief on this ground, see Doc. 23 at 26–27, nor could they. The
            harmful-error standard does not “impose a . . . particularly oner-
            ous requirement.” Shinseki v. Sanders, 556 U.S. 396, 410 (2009);
            see Jicarilla Apache Nation v. Dep’t of the Interior, 613 F.3d 1112,
            1121 (D.C. Cir. 2010) (“If prejudice is obvious to the court, the
            party challenging agency action need not demonstrate anything
            further.”). The prejudice to Texas from the likely APA violations


                                            - 20 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 21 of 26 PageID #: 3324




            and from CMS rescinding approval for billions of dollars of Med-
            icaid funding is manifest.
               B. Irreparable harm absent an injunction
                A preliminary injunction requires a plaintiff to show a signifi-
            cant threat, absent a preliminary injunction, of incurring future
            injury that is not reparable by an award of money damages at the
            end of the lawsuit. Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir.
            2011). Damages are unavailable in this suit because the Adminis-
            trative Procedure Act does not waive the federal government’s
            sovereign immunity from damages actions. Dep’t of the Army v.
            Blue Fox, Inc., 525 U.S. 255, 260–61 (1999) (noting that the Act
            “waives the Government’s immunity from actions seeking relief
            ʻother than money damages’”) (quoting 5 U.S.C. § 702).
                Accordingly, any future injury to plaintiffs from the agency ac-
            tion here is not reparable by an award of damages at the end of the
            case. The question is thus whether plaintiffs have shown a signif-
            icant threat, absent a preliminary injunction, of future injury from
            the challenged rescission. Plaintiffs readily make that showing.
                1. In reliance on CMS’s final approval of Texas’s demonstra-
            tion program in January, the State made substantial resource in-
            vestments in planning for the implementation of that program. See
            Doc. 15-3 at 12–13 ¶ 41 (quantifying the effort expended at hun-
            dreds of thousands of dollars). Those resource investments cre-
            ated an expectation interest that the State would be able to capi-
            talize on those investments by delivering future medical assis-
            tance under the extended program—and by receiving future fed-
            eral funds in doing so. See, e.g., Doc. 11 at 4–7, 12–13, 32–34, 4 n.4,
            5 n.5, 6 n.7, 12 n.10, 13 n.11 (detailing how rescission of the ap-
            proval would likely cause a contraction of healthcare providers
            and service). Allowing the rescission of that program’s approval
            to proceed would stymie those benefits and thus injure plaintiffs.
                Defendants dismiss this evidence as showing only a past in-
            jury, which cannot be prevented by prospective relief. Doc. 23 at
            11. But plaintiffs’ claimed injury is not in the nature of bodily in-
            jury from a car crash. Texas’s expenditures in reliance on the


                                            - 21 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 22 of 26 PageID #: 3325




            approval were investments that created a future expectation of
            benefits under the approved program. The rescission would deny
            those future benefits. The situation is akin to equitable relief di-
            recting a seller of land to convey title to the property that he has
            already been paid for, if he could not pay full damages because he
            is spending the purchase money. See generally Arthur Linton
            Corbin, 5A Corbin on Contracts § 1143 (1964). True, the buyer’s
            expenditure of money happened before the lawsuit. But an injunc-
            tion would prevent the future harm to the buyer of failing to real-
            ize the benefit of that expenditure—a harm prevented with an in-
            junction.
                2. Defendants next argue that Texas’s evidence of a future
            contraction in its healthcare market from a threatened reduction
            in funding for certain programs (SDP and PHP-CCP) is not trace-
            able to the rescission challenged here. Doc. 23 at 10–11. Those
            programs were intended to replace, in part, an existing program
            (DSRIP) that Texas was already ending, regardless of the exten-
            sion of its demonstration project. Doc. 23-3 at 7 ¶ 13. CMS’s sug-
            gestion is that effects of that independent termination of DSRIP
            funding are not due to the rescission of the demonstration project.
                That argument falters for two reasons. First, the demonstra-
            tion project approved in January 2021 contained provisions that
            would advance replacement programs for DSRIP. Some provi-
            sions in the demonstration project bound CMS to specific time-
            lines for reviewing SDP programs, see Doc. 29-1 at 48–49 ¶¶ 30–
            34, and other provisions bound CMS to work collaboratively with
            the State with the expectation of approval of a PHP-CCP payment
            protocol within 90 days after certain action, see id. at 54 ¶ 39(b).
                Delay in replacing funding scheduled to terminate soon is a
            future harm. Although the rescinded demonstration project did
            not require CMS to approve the SDPs or PHP-CCP, it did require
            CMS to work collaboratively to advance review of those replace-
            ments for DSRIP. Rescinding those CMS requirements for
            prompt action thus threatens a perpetuation of imminent harm.




                                           - 22 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 23 of 26 PageID #: 3326




                Second, healthcare providers also faced a predicted fiscal cliff
            in 2022 from the expiration of Texas’s demonstration project.
            E.g., Doc. 15-1 at 5–7. The evidence shows that healthcare provid-
            ers needed to rely on the extension of Texas’s project for their
            financial stability and viability in Texas’s healthcare safety net. Id.
            at 8. And the evidence shows that healthcare providers did so, tak-
            ing steps such as setting mandatory payment rates rather than
            seeking delay and further information. Id. The evidence thus
            demonstrates that rescinding the approval of that demonstration
            program will threaten future harm to the expectation interests of
            healthcare providers who have acted in reliance on the program’s
            extension.
                3. CMS argues that any threatened future harm that may
            have existed between the rescission and the Board appeal became
            purely hypothetical and speculative with the filing of that appeal.
            Doc. 23 at 8. The court has already concluded that the Board’s
            regulatory stay is not, as a factual matter, ensuring Texas the full
            benefits of the rescinded provisions. Supra Part I.A. Even were
            the regulatory stay by the Board fully effective, the court also
            agrees with its sister court in another district that the existence of
            a stay by another reviewing tribunal does not prevent a finding of
            irreparable harm absent an injunction:
               Defendants argue that Plaintiffs have not shown that irrep-
               arable harm is imminent, or even likely, given the prelimi-
               nary injunction recently issued in Regents. . . . Defendants
               cite no authority for the proposition that Plaintiffs cannot
               establish irreparable harm simply because another court
               has already enjoined the same challenged action.
            Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 435 (E.D.N.Y. 2018)
            (quotation marks omitted). Likewise unpersuasive is defendants’
            suggestion that the possibility of permanent Board relief for plain-
            tiffs negates their showing of irreparable harm.
               Lastly, defendants argue that any enjoinable harm from
            CMS’s rescission is speculative and hypothetical because CMS
            “could consider and approve a new extension” before the current


                                            - 23 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 24 of 26 PageID #: 3327




            program expires in September 2022. Doc. 23 at 9. But it is that
            possibility that seems speculative. The current final agency action
            by CMS is its rescission. There is always the possibility that a de-
            fendant might voluntarily cease its harm-causing action in the fu-
            ture. But even the mootness doctrine requires the actual elimina-
            tion of injury, not merely the future possibility of it.
               C. Balance of the equities and the public interest
                Federal courts consider the balance of the equities and the
            public interest together, as they overlap considerably. Cf. Nken v.
            Holder, 556 U.S. 418, 435 (2009) (noting overlap as to federal gov-
            ernment). The court must consider any harm to the defendant
            from a preliminary injunction, balance that against the extent of
            irreparable injury to the plaintiff without a preliminary injunction,
            and consider whether the public interest disfavors an injunction
            even if it would protect the plaintiff without offsetting cost to the
            defendant. See Winter v. NRDC, 555 U.S. 7, 24 (2008).
                Defendants mount no real argument of harm to them from a
            preliminary injunction. See Doc. 23 at 27–28. Their only mention
            of the point comes in a footnote, id. at 28 n.7, which the court
            finds forfeited and disregards as insufficiently briefed. See, e.g.,
            Arbuckle Mountain Ranch of Tex., Inc. v. Chesapeake Energy Corp.,
            810 F.3d 335, 339 n.4 (5th Cir. 2016) (“Arguments subordinated
            in a footnote are ʻinsufficiently addressed in the body of the brief,’
            and thus are waived.”) (quoting Bridas S.A.P.I.C. v. Gov’t of
            Turkm., 345 F.3d 347, 356 n.7 (5th Cir. 2003)). In any event, the
            footnote cites no record evidence substantiating CMS’s conten-
            tion that an injunction would require it to expend any particular
            resources, so the point fails for lack of record support as well.
                As for the public interest, the court finds that it favors the pre-
            liminary injunction. The threatened decrease in the number of
            healthcare providers and the quality of care appears substantiated
            and outweighs the procedural interests that the rescission letter
            purports to vindicate. See Doc. 15-2 at 3–4 ¶¶ 12–13; Doc. 15-3 at
            11 ¶ 35. Moreover, there is generally “no public interest in the



                                            - 24 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 25 of 26 PageID #: 3328




            perpetuation of unlawful agency action.” League of Women Voters
            of the U.S. v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016).
            III. Scope of the preliminary injunction
                A preliminary injunction must “state its terms specifically”
            and “describe in reasonable detail” the conduct restrained or re-
            quired. Fed. R. Civ. P. 65(d). And the scope of a preliminary in-
            junction must be tailored to the harm that occasions it. John Doe
            # 1 v. Veneman, 380 F.3d 807, 818 (5th Cir. 2004).
                The court has concluded that CMS’s April 16, 2021 rescission
            letter is likely unlawful and causes prospective harm to plaintiffs
            that can be avoided by an injunction but not compensated later in
            damages. Accordingly, the court will enjoin defendants from im-
            plementing the rescission and withdrawal stated in that letter and
            from enforcing the new deadlines and requirements stated in the
            letter as a result of the rescission.
                With that injunction of the April 16, 2021 rescission, Texas’s
            demonstration project (Waiver Number 11-W-00278/6) currently
            remains in effect as it existed on April 15, 2021. If a future dispute
            arises as to whether defendants are complying with the terms of
            that demonstration project, the court will undertake to decide if
            such noncompliance has a nexus to the April 16, 2021 rescission
            that is enjoined by this order. Any contempt sanctions will require
            showing such a nexus through persuasive, though not necessarily
            direct, evidence. Agency foot-dragging in implementing the terms
            of the demonstration project may be inferred to stem from failure
            to respect the injunction based on the timing of any such noncom-
            pliance—whether it occurred or intensified after the rescission or
            this injunction—and any other relevant evidence.
                 A preliminary injunction also requires the movant to give “se-
            curity in an amount that the court considers proper to pay the
            costs and damages sustained by any party found to have been
            wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). Plain-
            tiffs’ proposed order filed with their motion proposes that defend-
            ants will not sustain costs and damages should a preliminary in-
            junction be found to have issued wrongfully. Doc. 11-1 at 1–2.


                                            - 25 -
Case 6:21-cv-00191-JCB Document 47 Filed 08/20/21 Page 26 of 26 PageID #: 3329




            Defendants’ opposition to the motion does not mention or resist
            that conclusion. See Doc. 23. The opposition fails altogether to
            identify any evidence of damages that defendants would allegedly
            sustain if an injunction were ultimately found to have issued
            wrongly. See id. Defendants have thus forfeited any argument re-
            garding a bond amount. See E.D. Tex. Local R. CV-7(d). Without
            any timely argument on point by defendants, the court dispenses
            with the requirement of a bond.
                                        Conclusion
                 For the reasons given above, defendants’ motion to dismiss for
            lack of subject-matter jurisdiction (Doc. 23) is denied, and plain-
            tiffs’ motion for a preliminary injunction (Doc. 11) is granted.
                As of the date of this order, and until final judgment is entered
            in this case or as otherwise ordered by the court, defendants are
            enjoined from implementing Acting Administrator Richter’s
            April 16, 2021 letter that is filed as document 23-2 in this case.
            That injunction obligates defendants to treat Texas’s demonstra-
            tion project (Waiver Number 11-W-00278/6) as currently remain-
            ing in effect as it existed on April 15, 2021.
                The court dispenses with the requirement of a bond for the
            reasons stated above. The court retains power to enforce this in-
            junction. Given this injunction, the motion for a temporary re-
            straining order (Doc. 34) is denied.
                                     So ordered by the court on August 20, 2021.


                                                J. C A M PB EL L B A RK ER
                                                United States District Judge




                                           - 26 -
